Citation Nr: 1234782	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-33 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for multiple joint pain, to include as due to fibromyalgia or undiagnosed illness.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel





INTRODUCTION

The Veteran served on active duty from September 1990 to May 1991, with additional Reserve service.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for chronic joint pain of the elbows, hips and knees; and for chronic fatigue syndrome.

The Board remanded this case for further development in September 2010 and February 2012.  In February 2012, it also granted entitlement to service connection for a disability manifested by fatigue, namely hemochromatosis.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for a right knee disability was previously considered together as part of the claim for service connection for multiple joint pain.  Given examination findings and records reported below, the Board has separated the right knee issue from the claim for service connection for multiple joint pain.

The issue of entitlement to service connection for a right knee disability is remanded to the RO via the Appeals Management Center and is discussed in the REMAND section of this decision.



FINDINGS OF FACT

1.  The Veteran's multiple joint pain (other than arthralgia of the elbows) is attributable to diagnosed illnesses that are not related to a disease or injury in military service.

2.  Arthralgia of the elbows is not manifested by painful motion, joint deformity or atrophy, and is not present to a compensable degree.


CONCLUSION OF LAW

Multiple joint pain, including arthralgia of the elbows, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a July 2006 communication, and the claim was thereafter readjudicated in a September 2006 Statement of the Case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

As noted in the remand portion of this decision, not all of the Veteran's reserve service has been verified.  With the exception of a right knee disability, there is no evidence that there was a relevant disease or injury during such service.  It appears that the relevant medical records from the reserve service have been obtained and there is no allegation or other evidence of additional relevant records pertaining to the issue being decided in this decision.  VA is only required to obtain relevant service records.  38 U.S.C.A. § 5103A(b)-(c).

In compliance with the Board's September 2010 remand, VA sent the Veteran a September 2010 letter requesting authorization and consent to obtain additional private treatment records.  Additionally, in compliance with the Board's February 2012 remand, VA sought an addendum opinion with regard to the October 2010 examiner's opinion.  VA provided the Veteran with a medical examination in October 2010.  This examiner reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiners performed a thorough clinical evaluation.  The examiner, then offered an opinion as to the nature of the claimed disabilities, accompanied by a rationale.  Further clarification was provided in the October 2011 and February 2012 addendum opinions.  Thus, this examination, combined with the October 2011 and February 2012 addendum opinions, is adequate for VA purposes.  Such an addendum was provided in February 2012.  Thus VA has complied with the September 2010  and February 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran's service included service in the Southwest Asia theater of operations during the Persian Gulf War.  Thus he is a Persian Gulf veteran.  See 38 C.F.R. § 3.317(e).

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability: 

(i) Became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and 

(ii) By history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 

(2)(i) For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): 

(A) An undiagnosed illness; 

(B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: 

(1) Chronic fatigue syndrome; 

(2) Fibromyalgia; 

(3) Irritable bowel syndrome; or 

(4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness. 

(ii) For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 

(3) For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

(4) For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 

(5) A qualifying chronic disability referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. 

(6) A qualifying chronic disability referred to in this section shall be considered service connected for purposes of all laws of the United States. 

(7) Compensation shall not be paid under this section for a chronic disability: 

(i) If there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or 

(ii) If there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or 

(iii) If there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. 

(b) Signs or symptoms of undiagnosed illness and medically unexplained chronic multisymptom illnesses. For the purposes of paragraph (a)(1) of this section, signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to:

(1) Fatigue. 

(2) Signs or symptoms involving skin. 

(3) Headache. 

(4) Muscle pain. 

(5) Joint pain. 

(6) Neurological signs or symptoms. 

(7) Neuropsychological signs or symptoms. 

(8) Signs or symptoms involving the respiratory system (upper or lower). 

(9) Sleep disturbances. 

(10) Gastrointestinal signs or symptoms. 

(11) Cardiovascular signs or symptoms. 

(12) Abnormal weight loss. 

(13) Menstrual disorders. 
38 U.S.C.A. § 1117(a), (f)-(g); 38 C.F.R. § 3.317(a)-(b); 76 Fed. Reg. 81,836 (Dec. 29, 2011). 

The Veteran contends that he has fibromyalgia, or another disability manifested by multiple joint pain, due to exposures during his Persian Gulf War service.  He identified the affected joints as his hips, knees, elbows, and wrists.  See e.g., July 2004 Statement.

Service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016, and cannot be attributed, by history, physical examination, and laboratory tests, to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Qualifying chronic disabilities include undiagnosed illness and medically unexplained chronic multi symptom illness, such as fibromyalgia.  38 C.F.R. § 3.317(a)(2).

Private treatment records dated May 2005 note that the Veteran reported a recent diagnosis of chronic fatigue syndrome/fibromyalgia when he first sought treatment from Dr. C.P.  That physician prescribed pain medication.  

Records related to the earlier diagnosis, to which the Veteran referred, are not included in the claims file.  Dr. C.P.'s treatment records; however, include an assessment of fibromyalgia in August 2006.  In a letter to the Veteran's representative dated in December 2006, Dr. C.P. reported that the Veteran carried a diagnosis of fibromyalgia. 

On the other hand, a September 2004 Gulf War examination noted the Veteran's complaints of joint pain, but did not provide a diagnosis of fibromyalgia.  

The later VA examiner specifically found that the Veteran did not have fibromyalgia.  In the February 2012 addendum, the examiner explained that the Veteran did not meet the criteria for that disease because he did not have migrating pain, incapacitating joint or muscle pain, trigger points, sleep problems, headaches or irritable bowel syndrome symptoms; or widespread systemic pain; and was not anxious or depressed.  The examiner also noted that there had been findings of arthritis and arthralgia in the joints where the Veteran was experiencing symptoms.

The VA examiner's opinion is of more probative weight in this regard, because the examiner considered the specific criteria for diagnosing fibromyalgia and explained where the Veteran did not meet those criteria.  Dr. C.P. did not explain how the Veteran met the criteria for the diagnosis of fibromyalgia.  The Veteran's opinion as to whether he has fibromyalgia is not competent evidence, because it would require medical expertise to consider the specific diagnostic criteria and determine that he met those criteria.  Hence, the weight of the evidence is against a finding that the Veteran has fibromyalgia and service connection is not warranted for that disease.

As just indicated, the Veteran's joint pain (except for that in the elbows) has been associated with diagnosed illnesses.  X-ray examinations have been interpreted by VA examiners as showing degenerative changes in the shoulders, hips and knees.  

Arthritis is a diagnosed illness.  It could not be considered a medically unexplained chronic multisymptom illness, because it has a conclusive pathophysiology, namely a deformity of the joint that is evident on X-ray.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Arthritis has not otherwise been recognized as a presumptive disease related to Persian Gulf Service under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The Veteran has been diagnosed as having arthralgia in the elbows.  Arthralgia is defined as "pain in a joint."  Dorland's Illustrated Medical Dictionary 152 (31st ed.2007).  Arguably arthralgia not attributed to any underlying disease or disability would constitute an undiagnosed illness.  In the instant case; however, there is no evidence that it has been present to a 10 percent degree of disability at any time since service.  The VA examiner noted in October 2010, that the Veteran had normal ranges of elbow motion with normal joint function and normal elbow film studies.  

The schedule for rating disabilities provides compensable ratings for elbow disability manifested by limitation of motion or ankylosis, and deformity or absence of bones or the joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213.  Because the Veteran has no limitation of motion, no additional functional limitation on examination and no abnormality of the bones or elbow joint, he would not meet the criteria for a compensable rating.  38 C.F.R. §§ 4.40, 4.45.

VA policy is to recognize painful motion with periarticular pathology as productive of disability and "actually" painful joints as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59 (2011).  The regulation does not define "actually" painful joints, but the subject of the regulation is "painful motion" and the regulation is applicable to painful motion.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (noting that 38 C.F.R. § 4.59 is generally applicable to painful motion).  In the instant case, painful elbow motion was not found on examination.  Although the Veteran reported that moving his arms and lifting could aggravate the pain, he did not specifically report pain on motion and painful motion has not been demonstrated on examinations or evaluations.  Hence a compensable rating would not be warranted under 38 C.F.R. § 4.59.

The Board will also consider whether service connection is warranted for any additional disability manifested by joint pain.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)(holding that an appellant's claim is presumed to be based on his symptoms and not limited to a specific diagnosis).  In this regard, the Veteran's joint pains have been variously diagnosed as bilateral degenerative joint disease of the shoulders (acromioclavicular joints), bilateral degenerative joint disease of the hips (acetabular joints), bilateral degenerative joint disease of the knees, bilateral arthralgia of the elbows.  The Veteran is already service connected for hemochromatosis and, therefore, that diagnosis is irrelevant to the current discussion.

As a chronic disease, arthritis, including degenerative joint disease, would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  Service connection would also be warranted if it was demonstrated in service and at any time thereafter.  38 C.F.R. § 3.303(b).  

In this case, however, the evidence does not show that any of the claimed joint disabilities began in or within a year of his separation from active duty service.  Indeed, periodic examinations for the reserves in the following 10 years and the accompanying reports of medical history indicate no joint problems.  

The first record of complaints of joint pain was the June 2004 claim, more than a decade after the Veteran's separation from active duty service.  Additionally, the Veteran stated that he underwent a Desert Storm Registry examination in March 1993, which found all test results to be in the normal range.  While limitation of motion and X-ray evidence of knee arthritis was found at the time of the September 2004 examination, that was years after the Veteran's active service.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5205-5208, 5250-5253, 5256, 5260, 5261.  It was noted that the degree of arthritis was consistent with the Veteran's age.  

As the record does not show arthritis of a joint in service or to a degree of ten percent or more within one year of the Veteran's separation from active duty, presumptive service connection is not warranted.

Although the Veteran is not entitled to service connection on a presumptive basis, he is not precluded from establishing service connection for any or all of his joint conditions with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Direct service connection requires competent and credible evidence of a current disability, a disease or injury in service and a nexus to service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As noted above, the Veteran has been diagnosed with multiple joint disabilities, including as bilateral degenerative joint disease of the shoulders (acromioclavicular joints), bilateral degenerative joint disease of the hips (acetabular joints), bilateral degenerative joint disease of the knees, bilateral arthralgia of the elbows, and aortalgia.  Thus, the current disability requirement has been met.

The Veteran's service treatment records do not show any complaints of or treatment for a joint disability.  The Veteran's periodic examinations after active service repeatedly showed no joint abnormality and his reports of medical history repeatedly denied swollen or painful joints, arthritis, "trick" knee, painful or "trick" shoulder or elbow, and joint deformity.  

At his September 2004 examination, the Veteran stated that his joint pain began in April 1991.  Despite this, he denied swollen or painful joints, arthritis, "trick" knee, painful or "trick" shoulder or elbow, and joint deformity in his April 1991 report of medical history and continued to deny any joint symptoms in his later reports of medical history dated September 1993, April 1998, and January 2003.  Due to this contradiction between the Veteran's lay statements at the time of his September 2004 examination and his earlier lay statements made in conjunction with his service examinations the Board finds the Veteran's 2004 statement is not credible.  

Thus continuity of symptomatology beginning during the Veteran's period of active duty is not established.  There is no other evidence directly linking the current joint disabilities to service.

In sum, after reviewing all the evidence of record, the Board finds that the preponderance of the medical evidence is against service connection for a disability or disabilities characterized by multiple joint pain, and as such the benefit of the doubt cannot be applied in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). The benefit sought on appeal is accordingly denied.


ORDER

Service connection for multiple joint pain, to include as due to fibromyalgia or undiagnosed illness is denied.


REMAND

In the February 2012 addendum the examiner noted that the Veteran had undergone a right knee meniscectomy in 1978, "apparently during reserve time."  The opinion raises the implication that the current right knee arthritis may be related to that event.  A quadrennial medical history completed for the reserves in May 1986 includes information that he had undergone cartilage removal in 1979, by Dr. Kline.  Elsewhere on the same form, it was reported that the Veteran had injured the right knee six years ago with subsequent cartilage removal and no current complaints.

It is necessary to determine the nature of the Veteran's service, if any, at the time of the right knee injury and surgery.  In addition, when VA becomes aware of relevant private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).  Efforts to obtain records from Dr. Kline are not documented in the record.

Accordingly, the appeal is remanded for the following action:

1.  Ask the Veteran to report the circumstances, including his service status, at the time of his right knee injury in 1978 or 1979.

2.  Ask the Veteran to complete a release for VA to obtain records of his right knee surgery in 1979, including records from Dr. Kline.  If he does not complete the release, advise him that he may submit the records himself.

If any requested records cannot be obtained, inform the Veteran of this fact; and tell him what efforts were made to obtain the records, as well as what additional efforts will be made with regard to his claim.  

3.  Verify the periods of the Veteran's ACDUTRA or INACDUTRA, especially those periods in 1978 and 1979.

4.  If evidence is obtained showing that the Veteran was on ACDUTRA or INACDUTRA at the time of the right knee injury or surgery, ask the examiner who provided the February 2012 addendum to review the record and provide an opinion as to whether it is at least as likely as not that any current right knee disability is related to the right knee injury or surgery.

The examiner should provide reasons for this opinion.  If the examiner is not available, another qualified medical professional may review the record and provide the necessary opinion.  If further examination is warranted this should be undertaken.

6.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


